Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2022 has been entered.
The amendment filed with the RCE submission of November 9, 2022 has been received and entered.  With the entry of the amendment, claims 2, 4, 15 and 19 are canceled, claims 3, 5-14, 16-18 and 20 are withdrawn, and claim 1 is  pending for examination.
Note in future amendments, claims 11 and 16 should be given the proper status identifier of “withdrawn”.
 
Election/Restrictions
The Examiner notes the previous election with traverse of Species A: morpholine borane as the reducing agent, Species B:  N, N, N’, N’-tetrakis (2-hydroxypropyl) ethylenediamine as the ligand, and Species C: the time of the ligand/agent providing in the bath of claims 1, 2, 4, 11 and 16 understood to mean that that the timing of the ligand/agent only being in the plating bath (and not required in an activation bath used before the nickel plating, since that would apply to claims 3, 5-8 and 20 not indicated as elected in the election)  in the reply filed on December 17, 2021 is acknowledged. 

Claims 3, 5-18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 17, 2021.
Note that (1) claims 3, 5-8 and 20 would  be directed to a non-elected embodiment of Species C (where an activation bath as claimed was required), (2) claims 5, 7-10, 12-14, 17-18 would also be directed to non-elected embodiments of Species A (different reducing agents than that elected), and (3) claims 6-8, 11-13, and 16-18 (different ligands than that elected, where note that some of these claims used as what would be the ligand material for the bath a combination of ligands including the elected ligand material, however, the use in combination would give a different ligand material for the bath than the use of the single ligand elected).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, as to no auxiliary activation with “other metallic activator”, the disclosure as filed does not specifically enumerate “metallic activator”, so the claim contains new matter as to this issue. Applicant could simply use the term “other activator”.  As to no “layer formation” prior to immersing, this would also be new matter, as the broad teaching of no other layer  being formed (which would include forming copper layer, oxidizing, etc.—and note claim 1 even refers to copper compounds on the surface of the item treated by the bath) (if that is what is intended, note the 35 USC 112(b) rejection below) is not taught by the disclosure as filed.  This broad term would include non-activator layers, such as masking, etc.
Claim 1, as to the plating bath temperature range of 18-35 degrees C, the disclosure as filed does not disclose a plating bath temperature range of 18-35 degrees C for every possible nickel plating bath, especially that with sodium hypophosphite (which is a possible reducing agent in claim 1).  Note, there is no general teaching in the disclosure of the bath temperature range, where for the example bath with sodium hypophosphite the temperature range is given as 80-96 degrees C or 85-95 degrees C or 92 degrees C, and note original claim 15, where the borane baths described are those that have the claimed temperature range.  Therefore, the scope of claim 1 is broader than what was supported, and the claims contains new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “the item produced from copper or has the copper layer has not undergone . . . layer formation prior to immersing said item into the electroless nickel plating bath”.  This is confusing as worded, since “a copper layer on the item” is a possible form of the item for plating, and it would have “undergone . . . layer formation” to make the copper layer, and it is also unclear, if the copper layer is not considered layer formation, whether this means there has to be a layer formation that would give a layer on the item (on the copper layer) at the time of plating or any previous layer formation (even if the layer removed) can happen (such as oxidation, dirt forming, etc), noting how applicant’s disclosure describes that there can be cleaning of an oxidized surface (apparently to remove oxide) and claim 1 also describes the reducing agent reducing copper compounds on the surface of the item or copper layer (so a layer formation?), or if the layer formation has to be that giving activation.  For the purpose of examination, any of these is understood to read on the claim as worded, but applicant should clarify what is intended, without adding new matter.


The rejection of claim 4 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn due to the cancelation of claim 4 in the amendment of November 9, 2022.

Claim Objections
The objection to claim 1 because:  in claim 1, line 11, “in the bath facilitates” should be “which in the bath facilitates” for grammatical clarity is withdrawn due to the amendment of November 9, 2022 making this correction.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Japan 2007-270344 (hereinafter ‘344) in view of Rehmat et al (US 6312499) and Bengston et al (US 5235139), EITHER alone OR optionally, further in view of Baudrand et al (US 5403650).
Claims 1: ‘344 teaches a method for nickel deposition on a surface of an item that can be produced from copper, or have a copper layer on the item (note 0007, 0048, 0057-0058), where the process includes plating by immersing said item in an electroless nickel plating bath (note 0046, 0058), where the plating bath can contain a reducing agent, complexing agent, and a ligand/mixture of ligands (note 0007-0020, 0024, 0028), where the reducing agent can be boronic or phosphoric compound containing such as dimethylamine borane (DMAB) or sodium hypophosphite (note 0030), and thus as the listed material claimed is understood to directly or indirectly reduce insoluble copper (I) or (II) compounds if present on the surface of the item/copper layer of the item, and the ligand can be an alkylenediamine and include N, N, N’, N’-tetrahydroxypropylethylenediamine (understood to be another name for N, N, N’, N’-tetrakis (2-hydroxypropyl) ethylenediamine) (note 0006, 0013-0017, and the ligand specifically listed in 0020), and since the listed material, is understood to act in the bath to facilitate dissolution (dissolve) of incompletely reduced insoluble copper compounds by the binding of the incompletely reduced insoluble copper compounds to soluble complexes if present.  The electroless plating bath can have a pH of 2-9 (note 0045) so can be acidic or alkaline.  If the bath is alkaline, it can further indicate additional ligand, such as ethylenediamine (note 0020, listing, where alkylenediamine compounds described above can be used singly or in combination of two or more 0024, and where can also be present as complexing agent 0033).  Alternatively, an additional complexing agent/ligand of nitrilotriacetic acid, for example, could also be used with the N, N, N’, N’-tetrakis (2-hydroxypropyl) ethylenediamine (note 0031, 0040).  Note that amounts of the N, N, N’, N’-tetrakis (2-hydroxypropyl) ethylenediamine can be in amounts of 0.1-100 g/L (0027), and the Examiner takes Official Notice N, N, N’, N’-tetrakis (2-hydroxypropyl) ethylenediamine has a mol. mass of approx. 292.4 g/mol, which would give approx. 0.00034 to 0.34 mol/l, overlapping amounts described by applicant, and as to the reducing agent, ‘344 notes using 0.01-100 g/l (note 0030), the Examiner takes Official Notice  DMAB has  a mol. mass of about 55.9 g/mol, which would give about 0.00018 to 1.8 mol/l, and the Examiner takes Official Notice sodium hypophosphite has a mol. mass of about 88 g/mol, which would give about 0.00011 t to 1.1 mol/l, both overlapping the amounts described by applicant.  It further would have been obvious to optimize the amount of N, N, N’, N’-tetrakis (2-hydroxypropyl) ethylenediamine, and reducing agent used, from the ranges given for the best results, giving amounts in the ranges described by applicant.  Additionally, it is understood that Example 8, from Table 1, would have a plating bath with a nickel salt, sodium hypophosphite 20 g/l (or about 0.227 mol/l) and 10 g/l of N, N, N’, N’-tetrakis (2-hydroxypropyl) ethylenediamine (or about 0.034 mol/l), with an acidic pH, so additional ligands not needed as claimed, and plating on a copper layer (note Table 1, 0057-0058), which would appear to give amounts as described as usable by applicant.  As to the nickel forming a barrier layer, ‘344 notes that itis desirable to form a gold plating over the nickel plating film for printed wiring boards, etc. (note 0002), and thus with a further plating formed over the nickel plating film, the nickel plating layer can be considered a barrier layer between the gold and copper.  The solution can also contain commonly used additives such as stabilizers and pH adjusters can be present (note 0043-0045).  As to the temperature of the plating bath in use, it is described that it may normally be about 40 to about 98 degrees C (0047), which would allow for a wider range of temperatures, since it “may normally” be in this range, allowing the possibility of other temperatures.
As to the plating bath temperature, the lack of auxiliary activation, etc., the presence of the insoluble copper compounds to be treated to leave a substantially pure surface on which nickel deposited,
Additionally, Rehmat describes how it is known that a freshly exposed copper surface will quickly react with atmospheric oxygen to form a mixture of cuprous and cupric oxides as a surface coating (column 3, lines 15-20), and therefore would indicate the formation of insoluble (the Examiner takes Official Notice that these oxides would be known as water insoluble, for example, and would also be the same materials described by applicant at page 6 of the specification as filed) copper (I) and copper (II) compounds on the surface of copper on exposure to the atmosphere.
Furthermore, Bengston describes the desirable electroless plating of nickel onto a copper layer pattern in printed circuit fabrication, where there can be a layer pattern of copper, a layer of nickel over the copper, and a layer of gold over the nickel layer (note abstract, column 5, lines 30-60, column 8, lines 40-65), where the nickel layer can be considered a barrier layer provided between the copper and gold, separating the two and prevents problems with bridging, etc. (column 3, lines 20-30).  Bengston further describes how the nickel plating can be provided using a nickel electroless plating solution with a borane reducing agent (note column 4, lines 25-45) such as DMAB (note column 6, lines 25-35).  The nickel plating solution can include nickel salt, the borane based reducing agent, complexing agents, pH adjusters and stabilizers, for example (column 6, lines 25-40), and be acidic or alkaline, with a ph of 4-6, for example (column 6, lines 25-35) and can operate at a temperature of 75-160 degrees F (approx. 23.9 to 71 degrees C) (column 6, lines 25-40).  Bengston further describes how the nickel plating baths with borane based reducing agents can be used to plate copper with no catalytic activation required and plates copper per se (note column 4, lines 25-45, and note column 6, lines 15-55, where the borane reducing agent bath initiates plating on a copper surface without need for catalytic activation and can be used to plate the entire thickness of nickel desired or provide a strike layer).  Bengston also notes that it is desirable to not have catalyst with noble metal catalyst, for example, applied (note column 3, lines 50-55, column 4, lines 30-40), and as shown the nickel plating can be provided directly on copper (note figure 1C, with copper layer 16 and nickel layer 24, column 5, lines 50-55, column 6, lines 40-55). Bengston also describes plating with immersing the item in the nickel plating bath (column 8, lines 50-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when providing copper substrates or copper layer on surfaces to be nickel plated using a boron containing reducing agent as described by ‘344, that the components would also predictably and acceptably have cuprous and cupric oxides (copper (I) and copper (II) compounds) on the surface, and have no activation treatment or layer formation for activation as suggested by Rehmat and Bengston, since Bengston suggests that it is undesirable to use catalyst, and that when using an electroless nickel plating using a borane based reducing agent, that the nickel will plate on the copper layer per se without any catalyst (activation) and thus desposit directly on the copper surface  (note ‘344 at 0048, may deposit catalyst, so optional, and ‘344 also can have boron based reducing agent), and there is no indication that they must be stored in a special way or kept out of the regular atmosphere, and Rehmat would indicate how copper would conventionally form these described oxides on the surface on exposure to the atmosphere.  Therefore, there would be the copper (I) and (II) compounds described in the claim, and they would be understood to be  reduced by the reducing agent provided by ‘344, in the optimized amounts, as the same reducing agent indicated by applicant as providing such reduction in the disclosure as filed, and the ligand would bind to provide dissolution (dissolving) of incompletely reduced insoluble copper compounds as claimed, such that a substantially pure copper surface would be present, noting the amount of ligand that would be optimized to be present and the same ligand as taught by applicant.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Since Bengston indicates how it is undesirable for catalyst to be provided, and shows plating directly on the copper surface, it would be indicated that no palladium or metallic activator or layer formation for activation (note the 35 USC 112 rejection above) is needed or desired on the catalyst surface, and this would simplify the coating process, since activation steps no needed, and it would be suggested to provide this process with no auxiliary activation, metallic activator or layer formation prior to immersing the item in the electroless nickel plating bath, with plating nickel deposition directly onto the copper surface, which would be substantially pure copper, as discussed above.  Furthermore as to the plating bath temperature, while ‘344 describes the temperature may normally be about 40 to 98 degrees C, this does not strictly limit the temperature used, and Bengston would further indicate that temperatures for similar such plating baths using borane based reducing agents can be 23.9 to 71 degrees C, overlapping the temperatures claimed and that of ‘344, and suggests how lower temperatures than in ‘344 can conventionally be used, and by using lower temperatures, energy cost savings would be expected to be provided.  Therefore, it would have been obvious to optimize from the temperature range of Bengston, giving a value in the claimed range. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).    Also note MPEP 2144.05(II)(A). These would give all the same features required for claim 1, where the plating would be deposited directly onto the substantially pure copper surface, and a nickel barrier layer would be formed (with the nickel layer, and note how a barrier layer would be suggested from the references).
Optionally, further using Baudrand, furthermore, as to the use of a reducing agent of morpholine borane, ‘344 notes that the reducing agent is not particularly limited and known reducing agents used in electroless nickel plating solutions can be used, and describes reducing agents that can be boron containing such as DMAB (note 0030), and as discussed above, Benston also indicates using borane reducing agents.  Baudrand describes electroless nickel plating solutions (note abstract), where it is described that reducing agents can include borane sources including DMAB or also morpholine borane (note column 7, lines 25-40).  
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘344 in view of Rehmat and Bengston to further use morpholine borane rather than DMAB as suggested by Baudrand with an expectation of predictably acceptable results since ‘344 notes that known reducing agents in nickel electroless plating can be used and describes using DMAB, and Bengston also describes providing borane based reducing agents for nickel electroless plating baths, such as using DMAB, and Baudrand indicates that as well as DMAB, morpholine borane would be a known reducing agent used in nickel electroless plating baths.  The Examiner takes Official Notice that morpholine borane would have a mol. mass of about 97.9 g/mol, so the suggested 0.1-100 g/l of reducing agent would give 0.0001 to 1.0 mol/l, overlapping the amount described by applicant, and the amount would be optimized to be in this range of applicant as discussed above. 

The rejection of claims 1, 2 and 4 under 35 U.S.C. 103 as being unpatentable over Japan 2007-270344 (hereinafter ‘344) in view of Rehmat et al (US 6312499), EITHER alone OR optionally, further in view of Baudrand et al (US 5403650) is withdrawn due to the amendments changing the scope of the claims of November 9, 2022.

The rejection of claims 1, 2 and 4 under 35 U.S.C. 103 as being unpatentable over Japan 2007-270344 (hereinafter ‘344) in view of Rehmat et al (US 6312499) and Hodgens, II (US 4983428), EITHER alone OR optionally, further in view of Baudrand et al (US 5403650), is withdrawn due to the amendments changing the scope of the claims of November 9, 2022.

Brunner et al (US 2015/0110965) also notes temperature range of 20-100 degrees C for nickel electroless plating baths, where the baths can be used for barrier layers (note 0001, 0031), where the only pretreatment described for copper surfaces are cleaning (0068-0069),  with no indication of using catalyst (note 0119-0121).

Note thsci.com description of N, N, N’, N’-tetrakis-(2-hydroxypropyl) ethylenediamine and that a synonym is tetrahydroxypropyl ethylenediamine (page 1).

Response to Arguments
Applicant's arguments filed November 9, 2022 have been fully considered. 
The Examiner notes the adjustment to the rejections above due to the amendments to the claims, noting the new 35 USC 112 rejections, and the new 35 USC 103 rejections with the new use of Bengston.
Applicant has argued that the combination of ‘344/Tanabe with Rehmat does not provide all the features claimed, where Rehmat does not discuss nickel plating, and argued that ‘344 would indicate using catalyst.  Furthermore, as to the use of Baudrand, it is argued that it also requires catalyst surface preparation, and also indicate dipping in an acid solution after the catalyst applied.  It is also argued that Hodgens would use a higher temperature than that claimed.
The Examiner has reviewed these arguments, however, the above rejection is maintained. Note that Bengston is now used instead of Hodgens. As to the use of ‘344, while it describes that catalyst “may be performed after depositing metal catalyst” (0048), and the bath temperature “may normally be” about 40 to 98 degrees C (0047), Bengston is cited as to suggesting that when using the borane reducing agent option, the bath would be expected to be predictably plated without using any catalyst pretreatment (activator layer formation, etc.) directly onto the copper surface and that this would be desirable as discussed in the rejection.  As a result, it would be suggested to modify ‘344 to not provide catalyst pretreatment when using a borane reducing agent containing plating solution when plating copper surfaces as discussed in the rejection, where ‘344 uses “may be performed” after depositing catalyst, which would leave the option of not using catalyst.  Furthermore, as to the temperature of the plating solution, Bengston would further suggest the plating solution temperature can be overlapping the claimed range, as discussed in the rejection above, giving a suggested temperature to use, where ‘344 uses “may normally be” as to the about 40 to 98 degree C temperature, which would allow for other temperatures.  As to the use of Rehmat, while it does not describe nickel plating, it shows the expected conventional results of exposing copper to air, and thus is pertinent to the problem of applicant of coating copper as to what is provided and expected on copper surfaces that would be provided for plating.  This would be understood to occur on a copper surface exposed to the atmosphere as described by Rehmat. As to Baudrand, while it describes catalyst use, it also describes the conventional known use of a borane reducing agent in the form of morpholine borane as well as DMAB for electroless nickel plating baths.  Since Bengston indicates that nickel plating baths with borane reducing agents can plate copper without using catalyst, it would be expected that this would also occur with morpholine borane reducing agent.  The combination of references now used suggests all features claimed are provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718